Citation Nr: 0728361	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-37 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  

The Board previously remanded this claim in September 2006 
for a Travel Board hearing and compliance with the notice 
requirements under the recently issued United States Court of 
Appeals for Veterans Claims (Court) case Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In June 2007, the veteran participated in a Travel Board 
hearing with the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.  The Board notes that the veteran 
submitted additional evidence in support of his claim in 
August 2007, with the appropriate waiver of agency of 
original jurisdiction (AOJ) consideration.

The Board also notes that in February 2003, a rating decision 
granted the veteran's claims of entitlement to special 
monthly compensation for loss of use of a creative organ and 
entitlement to service connection for diabetes mellitus, Type 
II, and denied his claims of entitlement to service 
connection for hypothyroidism and psoriasis.  The veteran 
filed a timely notice of disagreement (NOD) in April 2003 and 
the RO issued a statement of the case (SOC) in July 2003.  
The veteran failed to provide a timely VA Form 9 to perfect 
his appeal of these issues.  As such, the Board does not have 
jurisdiction over these issues and they will not be discussed 
further.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's claim 
of entitlement to an increased initial evaluation for PTSD.

During the veteran's Travel Board hearing in June 2007, the 
veteran indicated that he was receiving treatment at the VA 
Morristown Clinic for his PTSD since approximately 2001 or 
2002.  These VA treatment records have not been associated 
with the veteran's claims folder.  The RO/AMC must obtain 
these records.

The veteran's last VA examination was conducted in March 
2004.  The Board concludes that VA's duty to assist has not 
been satisfied.  The veteran has identified additional VA 
treatment records relevant to the claim.  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2006).  As such, the veteran must be scheduled 
for a new VA PTSD examination to determine his current level 
of disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must obtain any 
outstanding treatment records from the 
VA Morristown Clinic pertaining to the 
veteran's PTSD, covering the period from 
2001 to the present.  If no records are 
available, a statement to that effect 
must be associated with the veteran's 
claims folder.

2.  After the missing VA treatment 
records have been obtained (or in the 
event that no records are available), 
the veteran must then be scheduled for a 
new VA PTSD examination.  The claims 
folder must be made available to the 
examiner and pertinent documents therein 
should be reviewed by the examiner, 
including the records of treatment for 
psychiatric symptomatology.  The 
examiner must note in the examination 
report that the claims folder was 
reviewed in conjunction with the 
examination.  All necessary tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should provide a 
multi-axial diagnosis identifying all 
current mental disorders, and assign a 
numerical score from the GAF scale both 
currently and for the past year.  The 
examiner should describe the impact of 
the veteran's PTSD on his ability to 
function socially and industrially.  The 
complete rationale for any opinions 
expressed should be provided.  

In particular, the examiner must provide 
a mental status examination.  In addition 
to noting the presence or absence of the 
usual symptoms covered by such an 
examination, the examiner should also 
specifically state which symptoms are the 
result of the service-connected PTSD and 
assign a GAF score for impairment due 
solely to PTSD.

3.  Once the aforementioned has been 
completed, the RO/AMC should readjudicate 
the claim.  If the benefit sought is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the 
case.  They should then be provided with 
an opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

